         Case 2:19-cv-02675-JWL Document 25 Filed 12/16/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



CECIL BARNETT, Jr.,                      )
                                         )
                     Plaintiff,          )
                                         )                CIVIL ACTION
v.                                       )
                                         )                No. 19-2675-JWL
                                         )
ANDREW M. SAUL,                          )
Commissioner of Social Security,         )
                                         )
                     Defendant.          )
 _______________________________________ )



                            MEMORANDUM AND ORDER


       This matter is before the court on plaintiff’s Motion for Attorney Fees pursuant to

the Equal Access to Justice Act. (EAJA) (28 U.S.C. ' 2412) (Doc. 21) (hereinafter EAJA

Mot.). The Commissioner acknowledges that a fee award is proper but argues that the

amount requested is unreasonable because Plaintiff did not exercise proper billing

judgment, because the time expended in preparing the briefs was excessive considering

the simplicity of the case and the verbosity of the brief, because Plaintiff’s billing

documentation is insufficient, and because the hourly rate calculated is excessive.      (Doc.

22) (hereinafter Comm’r EAJA Resp).        The court finds Plaintiff has not met his burden

to establish that the amount of time billed in preparation of his Social Security Brief was

reasonably appropriate or necessary to the results obtained, and that counsel erred in
            Case 2:19-cv-02675-JWL Document 25 Filed 12/16/20 Page 2 of 7




calculating the cost of living increase to establish the hourly rate of compensation.

Therefore, the court PARTIALLY GRANTS Plaintiff=s motion for attorney fees for 27

hours at the rate of $196.31 and 3.5 hours at the rate of $98.16, resulting in a total fee

award of $5,643.93 as explained hereinafter.

I.     Background

       Plaintiff sought review of the Commissioner=s decision denying disability

insurance benefits and supplemental security income. (Doc. 1). The Commissioner

answered and filed the transcript of record with the court. (Doc. 8, & Attach. 1). After

briefing was complete, this court determined, and the parties agreed, that “the ALJ did

not address the treating source medical opinion of Dr. Holladay.” (Doc. 19, p.6). The

court entered judgment remanding the case for a proper evaluation. (Doc. 20). Plaintiff

now seeks payment of attorney fees pursuant to the EAJA. (Doc. 21).

       Plaintiff=s counsel asserts that he expended forty-three hours in representing

Plaintiff before this court. Plaintiff=s counsel also asserts that the fee cap under the

EAJA, adjusted for cost of living increases, is $203.95 per hour.

II.    Legal Standard

       The court has a duty to evaluate the reasonableness of every fee request. Hensley

v. Eckerhart, 461 U.S. 424, 433-34 (1983). The EAJA,1 28 U.S.C. ' 2412, requires that


       1
           In relevant part, the EAJA states:

       (d)(1)(A) ...a court shall award to a prevailing party other than the United
       States fees and other expenses ... unless the court finds that the position of
                                                2
             Case 2:19-cv-02675-JWL Document 25 Filed 12/16/20 Page 3 of 7




a court award a fee to a prevailing plaintiff unless the court finds that the position of the

United States was substantially justified. Gilbert v. Shalala, 45 F.3d 1391, 1394 (10th

Cir. 1995) (citing Estate of Smith v. O=Halloran, 930 F.2d 1496, 1501 (10th Cir. 1991)).

The test for substantial justification is one of reasonableness in law and fact. Id. The

Commissioner bears the burden to show substantial justification for his position. Id.;

Estate of Smith, 930 F.2d at 1501. The maximum fee of $125 per hour provided in

' 2412(d)(2)(A), if awarded, may be adjusted for increases in the cost of living. Harris

v. R.R. Ret. Bd. 990 F.2d 519, 521 (10th Cir. 1993); 28 U.S.C. ' 2412(d)(2)(A)(ii). The

Commissioner does not argue that the position of the United States was substantially

justified.

       The party seeking attorney fees bears the burden of proving that its request is

reasonable and must “submit evidence supporting the hours worked.” Hensley, 461 U.S.

at 433, 434. The objecting party has the burden to challenge, through affidavit or brief,

with sufficient specificity to provide notice to the fee applicant the portion of the fee




       the United States was substantially justified or that special circumstances
       make an award unjust. ...

       (2)(A) For the purposes of this subsection--

       ... (ii) attorney fees shall not be awarded in excess of $125 per hour unless
       the court determines that an increase in the cost of living or a special factor,
       ... justifies a higher fee.

28 U.S.C. ' 2412.

                                               3
         Case 2:19-cv-02675-JWL Document 25 Filed 12/16/20 Page 4 of 7




petition which must be defended. Bell v. United Princeton Prop., Inc., 884 F.2d 713,

715 (3d Cir. 1989).

III.   Discussion

       A.     Arguments

       The Commissioner agrees that award of a fee under the EAJA is appropriate in

this case but disagrees with the amount of the fee requested. He argues that Plaintiff’s

request for EAJA fees should be reduced because Plaintiff’s counsel did not use

appropriate billing judgment and erred in calculating the appropriate hourly rate under the

Act. (Comm’r EAJA Response). Specifically, he complains that counsel did not keep

time records sufficient to justify the hours worked, id. at 2-3, that the record is small, the

issues argued are routine, and the court noted Plaintiff’s Brief was in an “unclear and

rambling ‘stream of consciousness’ style.” Id. at 4 (quoting without citation the court’s

decision, Doc. 19 at 6). The Commissioner argues counsel also inappropriately billed

for clerical tasks such as filing documents, preparing a cover sheet, in forma pauperis,

affidavit, and summonses. Id. at 5 (citing Missouri v. Jenkins, 491 U.S. 274, 288, n.10

(1989) (“purely clerical or secretarial tasks should not be billed at a paralegal rate [(or at

a lawyer rate)], regardless of who performs them,” although “non-legal work may

command a lesser rate.”)). Finally, he argues counsel calculated the allowable rate of

compensation erroneously.

       Plaintiff=s counsel argues that the fees requested are reasonable and necessary.

He argues the briefing showed that the ALJ had not fully evaluated the medical evidence,
                                               4
         Case 2:19-cv-02675-JWL Document 25 Filed 12/16/20 Page 5 of 7




the ALJ picked and chose evidence only favorable to his position, and he showed the

proper context in which the ALJ should have viewed the evidence. (Doc. 23)

(hereinafter Pl. EAJA Mem.). He argues that the Commissioner’s argument that the

compensation rate is too high relies upon a court decision which can be distinguished and

he points to a case from the District of Kansas allowing an hourly rate of $200.00.

       B.     Analysis

       The court agrees with the Commissioner that the record in this case, at 524 pages,

was small and the issues routine. Moreover, Plaintiff’s presentation was verbose and

spent a great deal of time explaining how the evidence “should have been” weighed

rather than demonstrating the error in the ALJ’s decision. Finally, the Commissioner is

correct that counsel’s documentation of his billing was excessively general in charging

for research and writing Plaintiff’s Brief in a single entry of 25 hours expended between

January 4 and March 30. (EAJA Mot. 5). This provides no indication of a

contemporaneous accounting, but merely appears to be an after-the-fact estimation. For

all these reasons, the court finds it proper to reduce the hours billed for Plaintiff’s Brief

by half to 12.5 hours. The court notes that it is improper to charge clerical tasks at an

attorney’s rate even if performed by an attorney. Therefore, it finds that the 3.5 hours

billed for actions including preparation of the civil cover sheet, completing the in forma

pauperis affidavit, and preparation of summonses should be paid at a clerical rate. Since

neither party has suggested what a clerical rate should be, the court finds it appropriate to

bill clerical work at 50% of the attorney rate.
                                               5
         Case 2:19-cv-02675-JWL Document 25 Filed 12/16/20 Page 6 of 7




      Finally, the court agrees with the Commissioner that Plaintiff’s counsel calculated

the allowable rate incorrectly. The court notes that both parties applied the same

formula to their calculation of the allowable rate. That formula was expressed by

Plaintiff’s counsel as (((current CPI – March 1996 CPI) (100) / (March 1996 CPI)) x

$125.00) + $125.00.2 The Commissioner expressed the formula more simply as

($125.00 X (current CPI)) / March 1996 CPI. The problem is that each party used

different values for the March 1996 CPI and for the current CPI. Neither party,

however, provided source documentation for their values. Therefore, the court went to

the U.S. Bureau of Labor Statistics web site and downloaded the historical Consumer

Price Index table for the Midwest region. Available online at,

https://www.bls.gov/regions/midwest/data/consumerpriceindexhistorical_midwest_table.

pdf. (last visited December 15, 2020). That table reveals the CPI for March 1996, was

148.3. When Plaintiff filed this case, on November 1, 2019 the CPI was 232.714, and

when Plaintiff filed his Reply Brief in June 2020 the CPI was 233.089. The court

average those two figures for a “Current CPU” of 232.902. Using either Plaintiff’s or

the Commissioner’s formula and the figures above, results in a permissible hourly

attorney rate of $196.31. Based upon the court’s findings above, the clerical rate would

be $98.16.



2
  Though Plaintiff’s counsel did not express his calculations in a mathematical formula,
this is the formula resulting from his calculations. Moreover, given the same values,
both formulas yield the same result.
                                            6
         Case 2:19-cv-02675-JWL Document 25 Filed 12/16/20 Page 7 of 7




       Reducing counsel’s billed hours by the 12.5 hours not allowed as discussed above

results in a total allowable hours of 30.5, of which 3.5 are clerical hours and 27 are

attorney hours. Therefore, the court finds reasonable fees pursuant to the EAJA of

$5,300.37 (196.31 x 27) for attorney hours and $343.56 (98.16 x 3.5) for clerical hours,

resulting in a total award of $5,643.93.

       IT IS THEREFORE ORDERED that plaintiff=s “Application for Attorney Fees

pursuant to the Equal Access to Justice Act” (Doc. 21) be GRANTED in part and

DENIED in part, and that fees be awarded in the sum of $5,643.93.

       Dated this 16th day of December 2020, at Kansas City, Kansas.




                                              s:/ John W. Lungstrum
                                              John W. Lungstrum
                                              United States District Judge




                                              7
